Citation Nr: 1453687	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for herpes simplex currently zero percent disabling.

2.  Entitlement to an effective date earlier than May 25, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) with memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his June 2012 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a local VA office.  Subsequently, in an October 2012 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

In May 2010, the Veteran's claim for entitlement to service connection for PTSD was reopened and was later granted in a March 2011 rating decision, effective May 25, 2010.  As will be discussed below, viewing all evidence in the light most favorable to the Veteran, the Board has determined that an earlier effective date of October 28, 2009 is the appropriate date for service connection for PTSD.

The Board notes that in a June 2014 Form 21-22 on Virtual VA, the Veteran appointed the American Legion to be his representative.


FINDINGS OF FACT

1.  For the entire period under appeal, the Veteran's genital herpes simplex has been characterized by sores, pain, tingling, and mild burning, but currently does not affect at least 5 percent of his entire body, or at least 5 percent of exposed areas affected, or; require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  In an unappealed July 2008 rating decision, the RO denied entitlement to service connection for PTSD.

3.  After the July 2008 decision, a claim for service connection received in October 2009 was the earliest communication that may be reasonably construed as seeking to reopen the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for genital herpes simplex have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014; 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code (DC) 7806 (2014).

2.  The July 2008 rating decision, that denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  An effective date of October 28, 2009, but no earlier, for the award of service connection for PTSD with memory loss, is warranted.  38 U.S.C.A. §§ 5108, 5110, (West 2014; 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014; 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for genital herpes simplex arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in October 2009, January 2010, and August 2010.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of statements of the case (SOC) in May 2012 and November 2012.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014; 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that have not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided a VA examination to reassess his genital herpes in March 2012.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014; 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Claim for Increased Rating Analysis

The Veteran's service-connected genital herpes simplex is currently rated as 0 percent disabling, effective January 4, 2010, under DC 7806, which contemplates dermatitis or eczema.  38 C.F.R. §§ 3.321, 4.118 (2014).

Under DC 7806, a skin condition that covers less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requires no more than topical therapy during the past 12-month period warrants a 0 percent rating.  38 C.F.R. § 4.118, DC 7806 (2014).

A skin condition that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12 month period warrants a 10 percent rating.  Id.

A skin condition that covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Id.

A skin condition that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a maximum 60 percent rating.  Id.

In this case, the Veteran filed a claim for service connection for genital herpes simplex in January 2010.  A May 2012 rating decision granted the claim and assigned a noncompensable (zero percent) rating.  On his June 2012 Notice of Disagreement (NOD), the Veteran contended that he should receive an evaluation higher than zero percent for his genital herpes.  A November 2012 SOC continued the disability rating of zero percent.  In November 2012, the Veteran perfected his appeal with a VA Form 9.

In a November 2010 private treatment report, it was noted that the Veteran had neoplasms of uncertain behavior on his skin.  There were multiple skin lesions of concern.  The private physician noted that the Veteran first noticed these in 1968.  The Veteran's condition had previously been diagnosed as possible chancroid.  The physician noted that the neoplasms were located on the Veteran's penis.  The Veteran described this area as fluid filled, vesicular, and after the neoplasms "pop," he experienced a burning sensation.  Topical hydrocortisone seemed to help.  The Veteran described this as mildly burning.  The physician described the neoplasms as "definitely ulcerative in appearance.  Atypically linear present."  The Veteran was diagnosed with herpes simplex virus or a bullous dermatosis.  The private physician opined that it was as likely as not that the Veteran's condition was related to service.  The Board notes that the physician did not prescribe the Veteran any intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

In a March 2012 Compensation and Pension (C&P) Skin Examination, the Veteran was diagnosed with genital herpes simplex.  The examiner noted that the Veteran had been diagnosed with these symptoms since 1970.  The Veteran described his condition as recurrent painful sores on the shaft of his penis that occurred about 3-4 times per year since 1970.  The Veteran was seen in January 1970 for "sores on penis."  The Veteran stated that the sores were preceded by a tingling sensation and that he avoided sexual contact when he developed these lesions.  The Veteran stated that the lesions lasted for 1-2 weeks and then resolved completely.  He stated that they always arose on the same area of his penis.

The VA examiner noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and he did not have any benign or malignant skin neoplasms.  The VA examiner noted that the Veteran had not been treated with oral or topical medications in the past 12 months for his genital herpes.  The examiner also noted that the Veteran had no treatments or procedures in the past 12 months for exfoliate dermatitis or papulosquamous disorders.  The Veteran had no debilitating or non-debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  

The examiner noted that the Veteran's genital herpes covered less than 5 percent of his total body area and none of his exposed body area.  The examiner described the Veteran's genital herpes as a healing sore on the shaft of the penis one centimeter in diameter.  The examiner noted that the Veteran did not have a benign or malignant neoplasm or metastases related to any of the diagnoses listed.  The Veteran had no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to any condition listed in the diagnosis section and noted that the Veteran's condition would not impact his ability to work.

Based on the above analysis, the Board finds that the preponderance of the evidence is against a compensable rating under DC 7806.  38 C.F.R. § 4.118, DC 7806 (2014).  At no time during the period on appeal has the Veteran's genital herpes been shown to cover at least 5 percent of his entire body, or at least 5 percent of his exposed areas affected.  No intermittent systemic therapy has been prescribed, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12 month period.  As such, a compensable rating is not warranted under DC 7806.  Id.

The Board acknowledges that the Veteran is competent to report his observable genital herpes symptoms, such as sores, pain, tingling and mild burning.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his genital herpes.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the genital herpes.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of the March 2012 VA examiner.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected genital herpes.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's genital herpes symptoms with the schedular criteria, the Board finds that his symptoms of sores, pain, tingling, and mild burning are congruent with the disability picture represented by the zero percent rating assigned herein.  See 38 C.F.R. § 4.118, DC 7806 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from genital herpes with the pertinent schedular criteria does not show that his service-connected genital herpes presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's genital herpes.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As of his November 2010 C&P examination for PTSD, the Veteran was employed and has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.

IV.  Earlier Effective Date

The Veteran is seeking an effective date prior to May 25, 2010 for the grant of a 30 percent rating for his service-connected PTSD.  He asserts that the effective date should be June 6, 2008.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014; 38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b) (West 2014; 38 C.F.R. § 3.400(b)(2) (2014). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014; 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

As the procedural history of this case is somewhat confusing, a brief summary follows:

The Veteran filed his initial claim for service connection for PTSD in November 2007.  In April 2008, the RO denied his claim.  In June 2008, the Veteran filed another claim for PTSD, which was denied in July 2008.  On October 28, 2009, the Veteran submitted a statement in support of claim in which he stated he was going to hire a lawyer to help him with his PTSD claim.  A VCAA notice letter was sent to him in October 2009.  Subsequently, in January 2010, the Veteran submitted another statement in support of his PTSD claim, which the AOJ took to be the Veteran attempting to reopen his PTSD claim again.  In April 2010, the RO denied the Veteran's service connection claim stating that he had not submitted new and material evidence.  In May 2010, the Veteran submitted another statement in support of his claim which the AOJ characterized as the Veteran attempting to reopen his claim once again.  In a March 2011 rating decision, the Veteran was granted service connection for PTSD, effective May 25, 2010.  In March 2011, the Veteran submitted a NOD, and in June 2012, he submitted his substantive appeal.

The RO granted service connection for PTSD, evaluated as 30 percent disabling, effective May 25, 2010, the date the RO considered the Veteran's statement in support of claim to be his desire to reopen his previously denied claim for service connection for PTSD.  However, the Veteran's May 2010 statement came just one month after his previous April 2010 denial.  Rather than characterize this statement as a NOD, the RO determined that the Veteran was attempting to reopen his claim.  Taking the view most favorable to the Veteran, the Board construes the Veteran's May 2010 claim for entitlement to service connection to be a NOD with the April 2010 rating decision.  Young v. Shinseki, 22. Vet. App. 461, 467 (2009).  Hence, the current appeal before the Board relates to the Veteran's January 2010 claim of entitlement to service connection for PTSD which the Board construes to be initiated by the Veteran's October 28, 2009 statement in support of claim.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).

However, in November 2007, the Veteran filed a claim for entitlement to service connection for PTSD which was denied in July 2008.  On October 28 2009, the Veteran submitted a statement in support of his claim where he wrote about obtaining a lawyer to help him with his PTSD claim.  In October 2009, the AOJ sent the Veteran a Duty to Assist letter telling him what evidence was needed to substantiate his claim for PTSD, how he should submit that information, and what evidence the AOJ had received so far.  In a January 2010 statement in support of claim, the Veteran again mentioned PTSD and another Duty to Assist letter was sent to him in January 2010.  Despite the October 2009 statement, when the RO denied the Veteran's claim to reopen his claim for entitlement to service connection for PTSD, in April 2010, it listed the January 2010 statement as the origin of the Veteran's claim, not the October 2009 statement.  Taking the view most favorable to the Veteran, the Board construes the October 2009 statement to be the origin of the Veteran's claim to reopen his PTSD claim, not the January 2010 statement.  Hence, the current appeal before the Board relates to the Veteran's October 2009 statement in support of claim as the origin of his claim to reopen service connection for PTSD, not January 2010.  Bond v. Shinseki, 659 F.3d 1362, 1367 (2013).

In a February 2013 statement, the Veteran's representative at the time wrote that the Veteran's October 2009 statement should be a NOD to the July 2008 rating decision.  Because the Veteran's October 2009 statement was over a year after the July 2008 rating decision, that decision became final.  Because the Veteran did not appeal the July 2008 denial within a year, VA is precluded, as a matter of law, from granting an effective date prior to October 28, 2009 for service connection for PTSD.  38 C.F.R. §§ 20.302, 20.1103 (2014) 

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim is set forth in 38 U.S.C.A. § 5110(a) (West 2014.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).

Based on the above analysis and affording the Veteran the benefit of the doubt, an effective date of October 28, 2009, but no earlier, for the Veteran's service-connected PTSD is warranted.


ORDER

Entitlement to an initial compensable rating (in excess of 0 percent) for the service-connected genital herpes simplex is denied.

An effective date of October 28, 2009, and no earlier, for service connection for 

PTSD is granted, subject to the law and regulations governing the payment of monetary awards.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


